Exhibit AGREEMENT OF SUBORDINATION & ASSIGNMENT This AGREEMENT OF SUBORDINATION & ASSIGNMENT made and dated as of June 27, 2008, by JL DISTRIBUTORS, INC., a corporation of the State of Delaware with its principal corporate place of business at 10 East 40th Street, New York, New York 10016 (hereinafter referred to as "CREDITOR") and FIVE STAR GROUP, INC., a corporation of the State of Delaware with its principal corporate place of business at 903 Murray Road, East Hanover, Morris County, New Jersey 07936 with its mailing address at 903 Murray Road, P.O. Box 1960, East Hanover, Morris County, New Jersey 07936 (hereinafter referred to as “BORROWER”) and FIVE STAR PRODUCTS, INC., a corporation of the State of Delaware with its principal corporate place of business at 10 East 40th Street, Suite 3110, New York, New York 10016 (hereinafter referred to as "GUARANTOR") in favor of BANK OF AMERICA, N.A.,a national banking association organized and existing under the laws of the United States, with offices at 335 Madison Avenue, 6th Floor, New York, New York 10017 (hereinafter referred to as "LENDER") WITNESSES THAT: (1)WHEREAS, BORROWER and LENDER are parties to a certain Loan and Security Agreement dated even date herewith (such certain Loan and Security Agreement and all extensions, modifications (including without limitation modifications increasing or decreasing the amount of the Revolving Loan described below), refinancings, renewals, substitutions, replacements and/or redatings thereof being called the "Loan Agreement" in this Agreement); and (2)WHEREAS, pursuant to the Loan Agreement, BORROWER has obtained the benefits of a $35,000,000 revolving loan facility (called the "Revolving Loan" in this Agreement and more fully defined in Article I of the Loan Agreement) from LENDER; and (3)WHEREAS, GUARANTORhas guaranteed the obligations owed by BORROWER to LENDER under the Loan Agreement; (4)WHEREAS, it is a condition of the obligation of LENDER to execute the Loan Agreement and to extend to BORROWER the benefits of the Revolving Loan that this Agreement shall have been executed and shall be in full force and effect; and (5)WHEREAS, CREDITOR desires that LENDER enter into the Loan Agreement and extend the Revolving Loan to BORROWER as aforesaid and, as a result, executes this Agreement as an inducement to LENDER to do so; and (6)WHEREAS, in this Agreement BORROWER and GUARANTOR are hereinafter jointly called “DEBTOR”; NOW, THEREFORE, in consideration of the premises and other good and valuable consideration and in order to induce LENDER from time to time to extend and/or to continue to extend credit, advances or loans to BORROWER under the Loan Agreement, CREDITOR, BORROWER and GUARANTOR all hereby agree as follows: (1)(a)(i)Subject to the provisions of subparagraph (b) and subparagraph (c) below, no “Claims” which CREDITOR now has or may hereafter have or acquire against DEBTOR or any of its property or any of its rights in any property can be paid unless and until BORROWER has paid and satisfied in full all “Liabilities” which are owed by BORROWER to LENDER. 2 (ii)For purposes of this Agreement, the term “Claims” means the following: (A)all claims and demands (and all interest accrued or that may hereafter accrue thereon) which CREDITOR now has or may hereafter have or acquire against BORROWER or any of its property or any of its rights in any property which, in each and all of the foregoing cases, arise out of BORROWER's obligations to
